COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Mattie Jones, individually and as representative of the Estate of Albin
                           Jones, deceased v. Harris County, Phillips Edison Grocery Center
                           Operating Partnership I, L. P., and Virgata Property Company, LLC

Appellate case number:     01-20-00700-CV

Trial court case number: 2020-48838

Trial court:               164th District Court of Harris County

       This case has been reset for in person oral argument on Tuesday, April 19, 2022 at 1:30
p.m.
        The parties are instructed to be prepared to discuss the application of the Texas Tort Claims
Act’s discretionary function exception at oral argument. See TEX. CIV. PRAC. & REM. CODE
§ 101.056. Appellant contends the TTCA’s discretionary function exception does not apply in this
case because various laws and regulations required Appellee to install a curb ramp at the
intersection of Oakwood Glen Boulevard and Stuebner Airline Road (the “Subject Intersection”);
however, neither party has addressed in its briefing the actual text of the various laws and
regulations or their application given the conditions at the Subject Intersection. The parties should
be prepared to discuss the text, applicability, and interpretation of the various laws and regulations
at oral argument. In addition, the parties should expect to address the remainder of the legal
arguments presented in their respective briefs.
        The parties are invited to file supplemental briefing on the identified issue in advance of
oral argument. Appellant’s supplemental brief, if any, shall be filed no later than Monday, April
4, 2022. Appellee’s response to appellant’s supplemental brief, if any, shall be filed no later than
Monday, April 11, 2022. The supplemental briefing should be limited to the identified issue and
may not, without leave of court, be longer than 6,500 words if computer-generated and 20 pages
if not.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually        Acting for the Court
Date: March 8, 2022_____________________